Citation Nr: 9907415	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-38 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that new and material 
had not been submitted to reopen the veteran's previously 
denied claim of entitlement to service connection for PTSD.  
The veteran, who had active service from April 1967 to 
February 1969, appealed that decision to the BVA and the case 
was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the Board in a 
decision dated in April 1988.  

2.  Evidence associated with the claims file subsequent to 
the April 1988 Board decision was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the claim. 

3.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The April 1988 Board decision which denied service 
connection for PTSD is final.  See 38 U.S.C.A. §§  7103(a), 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).
 
2.  The evidence received since the April 1988 decision, 
which denied service connection for PTSD, is new and 
material, and the veteran's claim for PTSD has been reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156(a), 20.1105 (1998).

3.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a)(West 1991) 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision dated in April 1988 reopened a claim for 
service connection for PTSD, previously denied by the Board 
in RO in August 1982, and denied the underlying claim.  The 
April 1988 decision was based on a determination that the 
veteran's diagnosis of PTSD, made during a March 1987 VA 
psychiatric examination, was not supported by a verified 
stressor.  The Board's April 1988 decision is final.  See 
38 U.S.C.A. §§  7103(a), 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1998); Person v. Brown 5 Vet. App. 449, 450 
(1993).

Under the provisions of 38 U.S.C.A. § 7105(c), a final 
decision cannot be reopened and reconsidered by the VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  When it is determined that new 
and material evidence has been submitted, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  The evidence received since the April 1988 Board 
decision includes, but is not limited to, two statements from 
acquaintances of the veteran, received in July 1997, a 
statement from the veteran's brother, received in September 
1997, a report from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), received in September 
1997 that reveals that Cam Ranh Bay was attacked in March 
1968, although there were no casualties, and a medical 
opinion from Jay L. Liss, M.D., received in August 1998, 
consisting of a diagnosis of PTSD and a nexus between such a 
diagnosis and service. 

This evidence is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Accordingly, the Board finds that new 
and material evidence has been submitted to reopen the 
previously denied claim for service connection for PTSD.  

Based on the diagnosis of PTSD related to service, and the 
USASCRUR report, the Board finds that the veteran's claim of 
entitlement to service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a); Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999), Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999).  



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent, the appeal is granted.



REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for PTSD, the claim is reopened 
and REMANDED for de novo review.  In addition, the Board 
having determined that the claim is well grounded, VA has a 
duty to assist the veteran with the development of facts 
pertinent to a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997) cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998). 

The USASCRUR report indicated that Cam Ranh Bay was attacked 
in March 1968, although there were no casualties.  An August 
1998 report from the National Personnel Records Center 
indicated that the veteran's assertion that he witnessed the 
electrocution death of a boom operator in March 1968 could 
not be verified as there was no record of any deaths in the 
units operating in the location and during the time period 
claimed by the veteran.  However, to date no specific finding 
has been made regarding whether the veteran was involved in 
combat.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128, 145 (1997).  In addition, no specific finding has 
been made regarding whether the attack on Cam Ranh Bay 
constitutes a confirmed stressor.  

In addition, the Board notes that the duty to assist mandates 
that the veteran be informed that he can provide verification 
of the incidents he is claiming as stressors by submitting 
letters from service colleagues who witnessed such events.

If the RO determines that the attack on Cam Ranh Bay 
constitutes a confirmed stressor, or if other alleged 
stressors can be verified, the Board is of the opinion that 
further VA psychiatric examination is required in order to 
determine whether a diagnosis of PTSD can be given, based 
solely on the verified stressor(s). 

Based on the above, the claim is reopened and REMANDED for de 
novo review, including the following actions:

1.  The veteran should be informed that 
he can provide verification of the 
incidents he is claiming as stressors by 
submitting letters from service 
colleagues who witnessed such events.  If 
the during the course of this 
development, additional evidence or 
research is suggested by the veteran or 
by service colleagues, the RO should 
undertake the suggested action.  

2.  The RO should make a specific 
finding addressing whether the veteran 
was involved in combat.  In addition, 
the RO must specify whether any 
stressors are established by the record, 
or must be presumed.  In reaching these 
determinations, the RO should address 
any credibility questions raised by the 
record.

3.  If the veteran was involved in 
combat or a stressor event is verified, 
the veteran should be afforded a 
psychiatric examination to determine 
whether the veteran satisfies the 
diagnostic criteria contained in the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. rev. 1994) 
(DSM-IV) for a diagnosis of PTSD, and, 
if so, whether that diagnosis may be 
related to a verified service stressor.  
The RO must specify for the examiner the 
stressor(s) claimed by the veteran which 
have been verified, and the examiner 
must be instructed that only those 
verified events may be considered for 
the purpose of determining whether 
exposure to a stressor in service 
resulted in current psychiatric 
symptoms.  The examination report should 
reflect review of pertinent material in 
the claims folder.  The examiner should 
integrate any previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
state the likelihood of a link (whether 
it is at least as likely as not) between 
the current symptomatology and one or 
more verified in-service stressors.

4.  Following completion of the above 
action, the claim of entitlement to 
service connection for PTSD should be 
readjudicated.  If the benefit sought is 
not granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development, and to conduct de novo review of the veteran's 
claim.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 
- 7 -


- 1 -


